Citation Nr: 1736475	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  16-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder. 

2.  Entitlement to an initial compensable rating for a back scar.

3.  Entitlement to an initial compensable rating for a right knee scar.

4.  Entitlement to a rating in excess of 30 percent for a right knee total knee replacement with degenerative joint disease (right knee disability).

5.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine with spinal stenosis.

6.  Entitlement to a rating in excess of 20 percent for left medial thigh neurological manifestations (LLE neuropathy).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1954 to November 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2015 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran's representative submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2016); see also Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In June 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the appeal as to the issues of whether new and material evidence had been received to reopen a claim for service connection for a left knee disorder; entitlement to initial compensable ratings for back and right knee scars; and entitlement to a rating in excess of 30 percent for a right knee disability.  

2.  For the entire appeal period, the Veteran's DDD of the lumbar spine with spinal stenosis was manifested by forward flexion greater than 30 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without ankylosis or incapacitating episodes due to intervertebral disc syndrome (IVDS) or associated objective neurological abnormalities other than right lower extremity (RLE) neuropathy and LLE neuropathy.

3.  For the entire appeal period, the Veteran's LLE neuropathy has resulted in no more than moderate incomplete paralysis of the sciatic nerve.

4.  Resolving all reasonable doubt in the Veteran's favor, since September 26, 2016, but no earlier, his RLE neuropathy resulted in mild incomplete paralysis of the sciatic nerve.

5.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2016).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to an initial compensable rating for a back scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of appeal as to the issue of entitlement to an initial compensable rating for a right knee scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of appeal as to the issue of entitlement to a rating in excess of 30 percent for a right knee disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for a rating in excess of 20 percent for DDD of the lumbar spine with spinal stenosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5238-5243 (2016).

6.  The criteria for a rating in excess of 20 percent for LLE neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5238, 8520 (2016).

7.  As of September 26, 2016, but no earlier, the criteria for a separate 10 percent rating, but no higher, for RLE neuropathy have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5238, 8520 (2016).

8.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may 
be made by the appellant or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204.  In the present case, in June 2017, the Veteran's representative withdrew the appeal as to the issues of whether new and material evidence had been received to reopen a claim for service connection for a left knee disorder, entitlement to initial compensable ratings for back and right knee scars, and entitlement to a rating in excess of 30 percent for a right knee disability.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

II.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

While the Veteran's representative argued in a June 2017 submission that VA mischaracterizes the Veteran's activity level and the disability benefits questionnaire (DBQ) forms used by VA examiners do not allow for accurate reporting of disability levels, which will be discussed in detail herein, neither the Veteran nor his representative have alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


III.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage, infection in parts of the system, functional loss, weakness or pain, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Notably, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40.  

With respect to joints, inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  In the instant case, the record reflects that the Veteran's back disability was examined by VA in November 2014.  Upon a review of the VA examination report, the Board notes that there was no pain on weight-bearing and, as there is no opposite undamaged joint, testing in such regard is not possible.  Further, while such examination does not reflect passive range of motion testing, the evidence does not suggest, and the Veteran has not argued, that his range of back motion would be further limited in such capacity.  In fact, as a general matter of course, active range of motion testing usually results in further limitation than passive range of motion testing.  See Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); Robinson, supra; Scott, supra.

Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

The Veteran's DDD of the lumbar spine with spinal stenosis has been rated pursuant to DC 5238 (spinal stenosis) which is evaluated under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula) and DC 5243 (IVDS) which is evaluated under either the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Such formula provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, IVDS may be evaluated under either the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Rating Formula provides that a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The Veteran's back disability also involves lumbar neuropathy of the lower extremities.  In this regard, a separate 20 percent rating for LLE neuropathy was previously assigned pursuant to DC 8520 and, in the decision below, the Board has assigned a 10 percent rating for RLE neuropathy pursuant to DC 8520, effective September 26, 2016.  Such DC addresses the sciatic nerve, which provides for a 10 percent rating where there is mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is for application where there is moderately severe incomplete paralysis.  A 60 percent rating is warranted where there is severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, DC 8520. 

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The appeal period before the Board stems from the Veteran's claim for an increased rating for DDD of the lumbar spine with spinal stenosis and LLE neuropathy, which was received by VA on April 2, 2014, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

DDD of the Lumbar Spine with Spinal Stenosis

The Board finds that a rating in excess of 20 percent for the Veteran's DDD of the lumbar spine with spinal stenosis is not warranted.  In this regard, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Indeed, the objective medical evidence of record shows that the Veteran's lumbar flexion was limited, at most, to 70 degrees, and there is no evidence of ankylosis of the spine.  See November 2014 VA Spine Examination Report.  Additionally, while the Veteran endorsed flare-ups during a November 2014 examination that caused him to avoid strenuous activity, he described his limitation as the inability to walk for long distances.  In this regard, the Board finds that the inability to walk long distances is contemplated by the currently assigned 20 percent rating as disabilities of the musculoskeletal system are assigned based on the inability to perform the normal working movements of the body, which necessarily includes walking.  38 C.F.R. § 4.40.  Moreover, despite his flare-ups, VA and private treatment records regularly document the Veteran's reports of walking for one to five miles a day, playing pickle ball for hours each day, playing volleyball, "working out," and dancing.  See May 2015, January 2016, July 2016, and August 2016 private treatment records; see also August 2015 and September 2016 VA treatment records.  Such abilities are not commensurate with the inability to walk long distances.

The Board notes that the record does contain statements regarding limitation of lifting, standing, bending, and walking.  Additionally, the Board observes that repetitive use testing during the November 2014 examination resulted in additional limitation of motion in forward flexion and bilateral rotation due to pain, fatigue, and lack of endurance.  However, even considering the additional loss in range of motion after repeat testing, the examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time as the examination was not being conducted after repetitive testing.  Additionally, the additional loss noted after three repetitions did not more nearly approximate the criteria for a 40 percent rating.  Indeed, the Veteran still had forward flexion to 70 degrees, 40 degrees more than the 30 degree flexion that warrants a 40 percent rating.  Therefore, the Board finds that functional limitations do not result in functional loss more nearly approximating flexion limited to 30 degrees or less or favorable ankylosis of the entire spine.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 20 percent under DC 5238.

Notably, the Veteran does not contend that a higher rating is warranted under DC 5238.  Instead, in a June 2017 submission, his representative argued that the Veteran's DDD of the lumbar spine with spinal stenosis should be rated as 40 percent disabling under the IVDS formula given his IVDS diagnosis and his self-prescribed bed rest on regular intervals.  Under the IVDS Formula, a 40 percent evaluation is warranted when there are incapacitating episodes (periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

In support of his contention, the Veteran's representative speculates that the Veteran spends 24 - 36 days a year incapacitated by his IVDS.  Notably, the evidence does not suggest, and the Veteran does not contend, that a physician has prescribed bed rest.  Instead, the Veteran's representative argues that the Veteran's periods of incapacitation are too brief (one and a half days at most) to warrant seeing a physician.  In this regard, he is alternatively arguing that the Veteran's IVDS is both so severe that he must confine himself to his bed, but not so severe that it warrants contacting a physician.  The Board observes, however, that neither the private nor VA treatment records associated with the record reveal any reports by the Veteran that he confines himself to bed during periods of intense back pain.  To the contrary, in November 2015, he reported pushing himself to remain active and ignoring pain, despite his physical therapist's advice that he "rest and avoid aggravating factors...."  Similarly, in September 2016, his physical therapist again advised that the Veteran avoid pickle ball, but the Veteran was "adamant about staying active and pushing himself."  Additionally, the Veteran is frequently noted to be fit and active.  

Thus, not only is there no evidence of physician prescribed bedrest, as is required under the rating criteria, there are also voluminous records to suggest that the Veteran himself does not confine himself to a bed for rest and that he instead pushes himself even when experiencing pain.  Indeed, the first mention of the Veteran confining himself to a bed was in the Veteran's representative's June 2017 brief.  Given the foregoing, the Board finds the reports that the Veteran confines himself to bed lack credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility).

Furthermore, under the rating criteria, an incapacitating episode is defined as physician prescribed bed rest and treatment by a physician.  By the Veteran's representative's own reports, the Veteran was not treated by a physician during his alleged periods of self-prescribed bed rest.  Ultimately, as there is no medical evidence on file showing incapacitating episodes of disc disease requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least four weeks during the past 12 months, a higher rating under the IVDS Formula is not warranted.

Associated Objective Neurologic Abnormalities

While the Veteran has been awarded a separate rating for LLE neuropathy and the Board is granting a separate award for RLE neuropathy, both of which will be addressed below, the Board finds that his back disability does not result in any additional associated objective neurologic abnormalities, to include erectile dysfunction (ED), or incontinence.  In this regard, the Veteran has denied incontinence during the appeal period, including at the November 2014 examination and while receiving private treatment in August 2016.  Additionally, while there is evidence of record to suggest the Veteran experiences ED, there is no indication that such is related to his lumbar spine disability.  Indeed, the November 2014 VA examiner noted the Veteran did not have any neurologic abnormalities or findings related to his thoracolumbar spine, aside from LLE neuropathy.  Therefore, absent evidence of objective neurologic abnormalities of bladder or bowel incontinence, or ED associated with the lumbar spine, the Board finds that separate ratings for such conditions are not warranted.

The Board finds that the Veteran's LLE neuropathy warrants no more than a 20 percent rating during the entire appeal.  In this regard, in a June 2017 submission, the Veteran's representative argued that the Veteran's LLE neuropathy should be assigned a 40 percent rating.  First, his representative argued that VA has mischaracterized the Veteran's level of physical activity and that the sports the Veteran engaged in during the appeal were modified for senior citizens and a type of physical therapy.  However, as noted above, VA clinicians have specifically advised the Veteran to stop or reduce his level of activity; as such, his decision to continue to perform physical activity cannot be considered homeopathic treatment as he has been specifically advised that such activity actually serves to further worsen his level of disability.  Moreover, VA and private treatment providers have documented the Veteran's own reported activity level, to include his reports of dancing for hours, playing pickle ball daily, playing volleyball, kayaking, walking for miles, and working out.  As these are the Veteran's own reports regarding his level of activity, it is unclear how VA could have mischaracterized them.  In this regard, VA has never drawn a distinction, as the Veteran's representative alleges, between competitive sports and recreational sports.  

Moreover, even if these are modified activities for senior citizens, the Veteran's ability to participate in such capacity is demonstrative of his physical abilities.  In this regard, there is no evidence that the Veteran has ever used an assistive device to aid in his ambulation during these activities.  Furthermore, in the absence of an assistive device, it is unclear how activities like walking, dancing, or kayaking could even be modified, except for performing the activities at a slower pace or for a reduced period of time.  While there is some indication that the Veteran reduced his physical activity level after a July 2016 motor vehicle accident, there is no indication that he has ceased to engage in daily physical activity of the above varieties; instead, there is evidence he continued to be active in spite of his pain.  Ultimately, the Board finds that VA has not mischaracterized the Veteran's physical activity level and the Veteran's participation in physical activity is self-motivated and not a form of physical therapy.

The Veteran's representative also argued that the Veteran's sports-related injuries, falls, and presence of an antalgic gait prove his LLE neuropathy is moderately severe.  The Board notes, however, that the injuries documented in the Veteran's treatment records relate to a recurrent right hamstring strain, not a LLE neurological impairment.  See November 2015 VA treatment record.  Additionally, while there is some evidence of falls in the record, the Veteran has related such to slipping on icy stairs (December 2014) and tripping over a curb and losing his balance when standing up after checking his tire pressure (March 2016).  There is no indication that the Veteran ever suffered a fall related to his LLE neuropathy; in fact, he regularly denied experiencing falls.  See December 2014 (prior to December 2014 fall), July 2015, October 2015, November 2015, December 2015, and February 2016 VA treatment records.  Regarding the Veteran's gait, in April 2012 after examining the Veteran, a private physician, Dr. C.L., noted that the Veteran had a "bit of a list to the left[, but h]is gait [was] remarkably fluid...."  Additionally, the Veteran's gait was routinely noted to be normal while receiving VA and private care.  See November 2013, January 2015, March 2016, April 2016, and August 2016 private treatment records, and November 2015 and October 2016 VA treatment records.  In short, there is no evidence of sports-related injuries associated with the LLE, no evidence of falls due to LLE symptomatology, and no evidence of a gait disturbance associated with the Veteran's LLE.  

Turning to the Veteran's representative's final argument, he reported that the DBQ completed by the November 2014 VA examiner did not provide an option for the examiner to find the Veteran's LLE neuropathy was moderately severe.  The Board acknowledges that the DBQ did not overtly provide such an option.  Nevertheless, the Board finds that the LLE symptomatology demonstrated during the examination and during the appeal is not consistent with moderately severe neuropathy.  

In this regard, during the November 2014 VA examination, the Veteran endorsed numbness and burning down the left leg.  On examination, he demonstrated full LLE strength and hypoactive deep tendon reflexes.  Here, the Board observes that, while receiving VA treatment in September 2016 the Veteran reported that it was normal for him to not demonstrate reflexes in the patellar or Achilles.  Returning to the examination findings, the Veteran's sensation to light touch was decreased in the LLE and he had a positive straight leg raise.  Notably, the Veteran endorsed moderate intermittent pain, paresthesias, and numbness.  Based on this examination, the examiner noted the presence of moderate LLE radiculopathy.  Importantly, while there was not an option to select moderately severe neuropathy, the DBQ does offer several different areas in which the examiner could have articulated that the Veteran's LLE neuropathy was moderately severe.  Specifically, the examiner could have indicated that the Veteran had other neurologic abnormalities or findings related to the thoracolumbar spine; or noted other pertinent physical findings, complications, conditions, signs, or symptoms related to the lumbar spine; a "yes" response to either of these questions generates a blank field in which the examiner could have (a) noted increased symptomatology and/or (b) opined the Veteran's symptomatology was moderately severe.  Additionally, every DBQ provides a blank "Remarks" section in which an examiner can provide pertinent information regarding the Veteran's disability in a free-text format; however, the examiner did not do so.  Thus, the Board finds the examiner could have reported the presence of moderately severe symptomatology or made a finding that the Veteran's documented symptomatology was moderately severe in the DBQ; however, he declined to do so.

In sum, the Board finds that the Veteran's functional impairment of the LLE is no more than moderate during the entire appeal period.

Turning to the RLE, at the November 2014 VA examination, the Veteran only reported experiencing numbness and burning in his LLE and the examiner did not identify any RLE neurologic symptoms.  However, the evidence of record shows that, in the summer of 2016, the Veteran was involved in a motor vehicle accident that aggravated his lumbar spine disability.  In this regard, immediately after the accident, he only reported chest pain related to his seatbelt contusion.  However, by August 2016, he endorsed right lumbar pain but denied radiating pain, weakness, or tingling in the RLE.  Then, on September 26, 2016, while receiving physical therapy at VA, the Veteran reported that, since the car accident, he had been experiencing intermittent RLE pain that came down from his back during activity; when stationary he did not experience the radiating pain.  He also endorsed weakness in his right leg, especially when taking stairs or dancing, during which he noticed right foot drag.  On physical examination, the physical therapist noted the Veteran's sensation in the bilateral lower extremities was intact to crude touch with slight decrease in light touch to the right thigh and knee.  Tenderness to palpation was noted in the right quadriceps.  Muscle strength testing revealed strength of 4/5, at worst, in the bilateral lower extremities.  

Given the foregoing, the Board finds that the evidence of record demonstrates that the Veteran had mild RLE neuropathy related to his service-connected back disability since September 26, 2016, but no earlier.  As noted above, prior to that time (even a month earlier) the Veteran did not endorse RLE weakness, pain, radiating pain, numbness or tingling and, during the November 2014 VA examination, there was no evidence of RLE neuropathy.  With regard to the propriety of the assigned rating, the Board finds that the Veteran's RLE neuropathy warrants no more than a 10 percent rating as his symptoms were manifested by no more than mild sensory and functional impairment, which more nearly approximates a mild disability of the sciatic nerve.  In this regard, the evidence shows complaints of low back pain radiating o the right side, but the Veteran's strength was only limited to, at most, 4/5, and he maintained the ability to walk, play pickle ball, and dance (albeit with pain and less than he had done prior to the car accident).  Therefore, the Board finds that the Veteran's functional impairment of the RLE was no more than mild and a rating in excess of 10 percent is not warranted.

Other Considerations

In reaching its conclusions, the Board acknowledges the Veteran's belief that his back and radicular symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran's back, acknowledged his reported symptoms, and described the manifestations of such disability in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board has considered whether staged ratings under Hart, supra, are warranted, however, the Board finds that his symptomatology has been stable throughout the period on appeal.  Therefore, assigning staged ratings is not warranted.

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's lumbar spine disability, or a rating in excess of 20 percent for his LLE neuropathy.  The Board further finds that the assignment of a separate 10 percent rating, but no higher, for RLE neuropathy as of September 26, 2016, but no earlier, is warranted.  Therefore, the benefit of the doubt doctrine is not applicable except as has been applied to the rating assigned herein, and the Veteran's claim for higher ratings are otherwise denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

IV.  TDIU Claim

The Veteran asserts that he is unable to maintain substantially gainful employment due to his service-connected disabilities, primarily his back disability.  

The Board notes that entitlement to a TDIU was denied in a March 29, 2012, Board decision.  Such decision was appealed to the United States Court of Appeals for Veterans Claims (Court) and affirmed in a September 2013 memorandum decision.  A subsequent motion for reconsideration was granted, and a November 2013 decision from the Court again confirmed the Board's March 2012 decision.  Thereafter, in February 2014, the Court granted a motion for a panel decision and the panel ordered that the November 2013 single-judge decision remain the decision of the Court.  Thus, the March 29, 2012, decision denying TDIU is final.  The instant claim stems from the Veteran's April 2014 informal claim.

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992); Floore v. Shinseki, 26 Vet. App. 376, 383 (2013).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Since the date of his April 2014 claim, the Veteran has been service-connected for a right knee total knee replacement with degenerative joint disease, DDD of the lumbar spine with spinal stenosis, LLE neuropathy, a back scar, and a right knee scar; additionally, the Board has awarded service connection for RLE neuropathy, effective September 26, 2016.  In light of the fact that the Veteran's disabilities affect both lower extremities, are all orthopedic in nature, and/or have a common etiology, and in consideration of the bilateral factor, he meets the schedular threshold criteria for consideration of a TDIU as of the date of his April 2014 claim.  38 C.F.R. § 4.16(a).  However, upon review of the evidence, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  

Turning to his educational and work experience, the evidence of record indicates that the Veteran has a master's degree in education and has previously held employment in meteorology, banking, accounting, and, most recently, teaching.  According to a March 2015 form completed by his prior employer, the Veteran retired from his most recent teaching position in January 1996.  Notably, evidence of record indicates that the Veteran retired at such time due to nonservice-connected and service-connected disabilities.  In this regard, there is evidence he retired and began receiving Social Security Administration benefits due to his service-connected right knee and back disability, as well as his nonservice-connected left knee disability.  

In April 2012 the Veteran underwent a private examination with Dr. C.L. who initially opined that the Veteran's "service-connected conditions combined have...prevented him from working since December 1995..." and subsequently stated that the Veteran was "completely disabled currently and unable to sustain any gainful employment including sedentary work as a result of his back and knee disabilities."  Notably, Dr. C.L.'s examination report and findings were largely focused on whether the Veteran's left knee disorder was caused or aggravated by his service-connected conditions; however, service connection for a left knee disorder has never been established.  As it appears Dr. C.L. considered the Veteran's nonservice-connected left knee in rendering his opinion and, as he failed to provide a rationale for the opinion rendered, the Board assigns the opinion no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The November 2014 VA examiner opined that the Veteran's DDD of the lumbar spine with spinal stenosis impacted his ability to work in that his constant pain would interfere with his ability to walk and sit for long periods, which would affect his ability to perform sedentary tasks as well as labor intensive tasks.  During a VA knee examination conducted the same day, the examiner opined that the Veteran's service-connected right knee disability would impact his employment as he would not be able to stand for long hours to teach.  Nevertheless, the examiner opined that the Veteran could perform light office work.

Notably, the question of employability is ultimately a legal one, not a medical one.  Additionally, while the 2014 VA examiner did note that the Veteran's service-connected back and right knee disabilities could impact his employability, she did not opine that such disabilities would prevent employment.  Moreover, the Board must again acknowledge that the record is replete with indications that the Veteran is indeed able to walk long distances and engage in physical activity on a regular basis despite his physical disabilities.  As noted in the March 2012 Board decision, the fact that the Veteran is no longer able to maintain his last employment as a teacher does not establish that he is unemployable.  See Van Hoose, 4 Vet App at 363.  The evidence, as described and discussed above, clearly shows that the Veteran is able to maintain some level of physical activity and has training and expertise that could be valuable in the workforce, to include in a sedentary capacity.  

Based on the foregoing, the Board finds that the Veteran's service-connected DDD of the lumbar spine with lumbar lordis, bilateral lower extremity neuropathy, lumbar scar, knee scar, and right knee disability do not render him unable to secure and follow a substantially gainful occupation.  In this regard, while he does have some limitations associated with such disabilities, to include the need to sit or stand occasionally, such disabilities alone are not of sufficient severity to produce unemployability.  For instance, there is no evidence to suggest that the Veteran could not work in a position that allowed him to regularly change his physical position or even work at a standing desk or that the inability to sit, stand, or walk for extended periods would be a bar to employment.

In sum, while the 2014 examiner observed limitations that impacted the Veteran's ability to work, there is simply no probative evidence to support the finding that his lumbar spine disability, right knee disability, bilateral lower extremity neuropathy, back scar, and knee scar alone are of sufficient severity to produce unemployability.  As such, a TDIU is not warranted.  See 38 C.F.R. § 4.16(a).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for a back scar is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for a right knee scar is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 30 percent for a right knee disability is dismissed.

A rating in excess of 20 percent for DDD of the lumbar spine with spinal stenosis is denied.

A rating in excess of 20 percent for LLE neuropathy is denied.

As of September 26, 2016, but no earlier, a 10 percent rating, but no higher, for RLE neuropathy is granted, subject to the laws and regulations governing the payment of monetary awards.

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


